                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        ANDREW B. WATTS,                                  Case No. 20-cv-00568-HSG
                                   8                     Petitioner,                          ORDER OF DISMISSAL
                                   9               v.

                                  10        CINDY BLACK, et al.,
                                  11                     Respondents.

                                  12
Northern District of California
 United States District Court




                                  13                                             INTRODUCTION

                                  14            Petitioner, a civil detainee housed at Napa State Hospital, filed this pro se action seeking a

                                  15   writ of habeas corpus pursuant to 28 U.S.C. § 2254 challenging his civil commitment. His

                                  16   petition is now before the Court for review pursuant to 28 U.S.C. § 2243 and Rule 4 of the Rules

                                  17   Governing Section 2254 Cases in the United States District Courts. He has paid the filing fee.

                                  18   Dkt. No. 1.
                                  19                                              BACKGROUND

                                  20            According to the petition, petitioner has been housed at Napa State Hospital since 1989

                                  21   pursuant to a civil commitment.1 Dkt. No. 1 at 1-2. Petitioner reports that he raised these claims

                                  22   in a habeas petition filed with the California Supreme Court that was denied on August 15, 2018.

                                  23   Dkt. No. 1 at 6, 31.

                                  24   //

                                  25   //

                                  26   //
                                  27
                                       1
                                  28    Prior to his civil commitment, petitioner was incarcerated pursuant to a 1983 conviction and
                                       sentence from Santa Clara County Superior Court. Dkt. No. 1 at 1.
                                   1                                             DISCUSSION

                                   2   A.     Standard of Review

                                   3          This court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                   4   custody pursuant to the judgment of a state court only on the ground that he is in custody in

                                   5   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); Rose v.

                                   6   Hodges, 423 U.S. 19, 21 (1975). A district court shall “award the writ or issue an order directing

                                   7   the respondent to show cause why the writ should not be granted, unless it appears from the

                                   8   application that the applicant or person detained is not entitled thereto.” 28 U.S.C. § 2243.

                                   9   Summary dismissal is appropriate only where the allegations in the petition are vague or

                                  10   conclusory, palpably incredible, or patently frivolous or false. See Hendricks v. Vasquez, 908 F.2d

                                  11   490, 491 (9th Cir. 1990).

                                  12   B.     Petitioner’s Claims
Northern District of California
 United States District Court




                                  13          Petitioner alleges the following grounds for federal habeas relief.

                                  14          First, petitioner alleges that he is not the person convicted of the underlying crimes. He

                                  15   alleges that he was born Michael Johnson, but changed his name to Andrew Matthew in Utah state

                                  16   courts, and then the United States Marshals changed his name to Andrew Brian Watts, and that the

                                  17   real Andrew Brian Watts was murdered. Petitioner states that he did not recall the name change

                                  18   until a year ago, and is still uncertain as to when the name change took place. Petitioner has been

                                  19   unable to obtain proof of the name change despite making FOIA requests to the FBI, the military,

                                  20   and the Social Security Administration.

                                  21          Second, petitioner alleges there is a conspiracy to prevent him from proving his identity

                                  22   and innocence, and to pressure him to change his testimony regarding what happened to the real

                                  23   Andrew Watts. He argues that, as part of this conspiracy, Dr. Michael Glasser injected him with

                                  24   cyanide to try to kill him, but instead wiped his memory, and then Dr. Dillon injected him with

                                  25   something else to affect his memory. He also alleges that Napa State Hospital and the California

                                  26   Department of State Hospitals have participated in this conspiracy by forcing medication, not

                                  27   adhering to their own administrative directives, not allowing him to use the law library, misusing

                                  28   their power, and enforcing or implementing blanket policies forbidding civil detainees from
                                                                                         2
                                   1   keeping personal property that do not pose a security problem.

                                   2          Third, petitioner argues that a prominent unnamed politician and an unnamed Marine

                                   3   General are part of the conspiracy.

                                   4          Fourth, petitioner argues that the California Court of Appeals, Sixth Appellate District, the

                                   5   Santa Clara County Superior Court, and the United States Supreme Court sealed or redacted

                                   6   records to cover up the truth.

                                   7          Fifth, petitioner argues that there is video evidence to support all of his claims because he

                                   8   has been in the movie business and videoing his life and because government agencies have had

                                   9   video surveillance warrants on him. He requests that the relevant videos be made available to him.

                                  10          The Court finds that the petitioner fails to state any cognizable claims for federal habeas

                                  11   relief. Petitioner’s claims are palpably incredible, and there is no allegation that his custody is in

                                  12   violation of federal law. Accordingly, this petition is DISMISSED. See Hendricks, 908 F.2d at
Northern District of California
 United States District Court




                                  13   491 (summary dismissal of habeas petition appropriate where allegations are palpably incredible).

                                  14   C.     Certificate of Appealability

                                  15          The federal rules governing habeas cases brought by state prisoners require a district court

                                  16   that denies a habeas petition to grant or deny a certificate of appealability (“COA”) in its ruling.

                                  17   See Rule 11(a), Rules Governing § 2254 Cases, 28 U.S.C. foll. § 2254. Petitioner has not shown

                                  18   “that jurists of reason would find it debatable whether the petition states a valid claim of the denial

                                  19   of a constitutional right.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Accordingly, a COA is

                                  20   DENIED.

                                  21                                              CONCLUSION

                                  22          For the foregoing reasons, the petition is DISMISSED and a certificate of appealability is

                                  23   DENIED. The Clerk shall enter judgment in favor of respondent, and close the file.

                                  24          IT IS SO ORDERED.

                                  25   Dated: 3/9/2020

                                  26                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  27                                                     United States District Judge
                                  28
                                                                                          3
